

113 HRES 463 IH: Supporting the goals and ideals of Black History Month and honoring the outstanding contributions of African-American Medal of Honor recipients.
U.S. House of Representatives
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. RES. 463IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2014Mrs. Beatty (for herself, Ms. Jackson Lee, and Ms. Hahn) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONSupporting the goals and ideals of Black History Month and honoring the outstanding contributions of African-American Medal of Honor recipients.Whereas the Medal of Honor is the highest award for valor in action against an enemy force which can be bestowed upon an individual serving in the United States Armed Forces;Whereas since its first presentation in 1863, 3,468 Medals of Honor have been awarded to a total of 3,448 individuals (there have been 19 double recipients);Whereas African-American service members have played vital roles in military operations throughout the history of the Nation;Whereas 87 African-Americans have been awarded the Medal of Honor for military valor;Whereas William Harvey Carney was an American Civil War soldier and the first African-American to earn the Medal of Honor after he risked his own life to save the American flag and return it from the front lines of battle, despite being wounded several times as Confederate troops charged;Whereas William Harvey Carney was not presented with the Medal of Honor until nearly 37 years after his act of bravery;Whereas in 1993, a study commissioned by the United States Army described systematic racial discrimination in the criteria for awarding medals during World War II;Whereas after an exhaustive review, the study recommended seven African-American World War II veterans be awarded the Medal of Honor; andWhereas African-American men and women who today serve in the United States Armed Forces play a critical role in the defense and security of the Nation: Now, therefore, be itThat the House of Representatives—(1)recognizes the significance of Black History Month as an important time to recognize the contributions of African-Americans in the Nation's history; and(2)honors the outstanding contributions of African-American service members, including the 87 African-Americans who have been awarded the Medal of Honor for military valor.